RBC Capital Markets® Filed Pursuant to Rule424(b)(2) Registration Statement No. 333-189888 Pricing Supplement Dated September 9, 2013 to the Product Prospectus Supplement FIN-1 Dated July 25, 2013, Prospectus Dated July 23, 2013, and Prospectus Supplement Dated July 23, 2013 Fixed to Floating Rate Notes, Due September 12, 2023 Royal Bank of Canada Royal Bank of Canada is offering the Fixed to Floating Rate Notes (the “Notes”) described below. The CUSIP number for the Notes is 78010UCQ8. The Notes will pay interest quarterly, on the 12th day of March, June, September and December of each year, commencing on December 12, 2013 and ending on the Maturity Date. Interest will accrue at the following rates during the indicated years of the term of the Notes: · Year 1:
